EXHIBIT 10.4

 

AMENDMENT

 

This Amendment (this “Amendment”) is entered into as of March 4, 2015, by and
between Typenex Co-Investment, LLC, a Utah corporation (“Lender”), and Premier
Biomedical, Inc., a Nevada corporation (“Borrower”). Any capitalized terms used
herein but not otherwise defined shall have the meanings ascribed to such terms
in the Note (as defined below).

 

A. Borrower previously issued to Lender a Convertible Promissory Note dated
November 25, 2014 in the original principal amount of $86,500.00 (the “Note”).

 

B. The Note was issued pursuant to a Securities Purchase Agreement dated
November 25, 2014 between Lender and Borrower (the “Purchase Agreement”, and
together with the Note, and all other documents entered into in conjunction
therewith, the “Transaction Documents”).

 

C. Lender and Borrower have agreed, subject to the terms, amendments, conditions
and understandings expressed in this Amendment, to add a floor to the Conversion
Price of the Note.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties agree as follows:

 

1. Recitals. Each of the parties hereto acknowledges and agrees that the
recitals set forth above in this Amendment are true and accurate and are hereby
incorporated into and made a part of this Amendment.

 

2. Amendment to Section 1.3. The following two sentences shall be added to end
of Section 1.3 of the Note:

 

“Notwithstanding the foregoing, so long as no Event of Default has occurred, the
Conversion Price shall be not less than $0.0001 (the “Conversion Floor”). For
the avoidance of doubt, upon the occurrence of an Event of Default, the
Conversion Floor shall not apply to any future Conversions and shall be of no
further force or effect.”

 

3. Affirmation of Note Balance. The Outstanding Balance of the Note upon
execution of this Amendment shall be as set forth on the signature page hereto.

 

4. Representations and Warranties. In order to induce Lender to enter into this
Amendment, Borrower, for itself, and for its affiliates, successors and assigns,
hereby acknowledges, represents, warrants and agrees as follows:

 

(a) Borrower has full power and authority to enter into this Amendment and to
incur and perform all obligations and covenants contained herein, all of which
have been duly authorized by all proper and necessary action. No consent,
approval, filing or registration with or notice to any governmental authority is
required as a condition to the validity of this Amendment or the performance of
any of the obligations of Borrower hereunder.

 

 
1


--------------------------------------------------------------------------------




 

(b) There is no fact known to Borrower or which should be known to Borrower
which Borrower has not disclosed to Lender on or prior to the date of this
Amendment which would or could materially and adversely affect the understanding
of Lender expressed in this Amendment or any representation, warranty, or
recital contained in this Amendment.

 

(c) Except as expressly set forth in this Amendment, Borrower acknowledges and
agrees that neither the execution and delivery of this Amendment nor any of the
terms, provisions, covenants, or agreements contained in this Amendment shall in
any manner release, impair, lessen, modify, waive, or otherwise affect the
liability and obligations of Borrower under the terms of the Transaction
Documents.

 

(d) Borrower has no defenses, affirmative or otherwise, rights of setoff, rights
of recoupment, claims, counterclaims, actions or causes of action of any kind or
nature whatsoever against Lender, directly or indirectly, arising out of, based
upon, or in any manner connected with, the transactions contemplated hereby or
the issuance of the Note, whether known or unknown, which occurred, existed, was
taken, permitted, or begun prior to the execution of this Amendment and
occurred, existed, was taken, permitted or begun in accordance with, pursuant
to, or by virtue of any of the terms or conditions of the Transaction Documents.
To the extent any such defenses, affirmative or otherwise, rights of setoff,
rights of recoupment, claims, counterclaims, actions or causes of action exist
or existed, such defenses, rights, claims, counterclaims, actions and causes of
action are hereby waived, discharged and released. Borrower hereby acknowledges
and agrees that the execution of this Amendment by Lender shall not constitute
an acknowledgment of or admission by Lender of the existence of any claims or of
liability for any matter or precedent upon which any claim or liability may be
asserted.

 

(e) Borrower represents and warrants that as of the date hereof no Events of
Default or other material breaches exist under the Transaction Documents or have
occurred prior to the date hereof.

 

5. Certain Acknowledgments. Each of the parties acknowledges and agrees that no
property or cash consideration of any kind whatsoever has been or shall be given
by Lender to Borrower in connection with the amendments to the Note granted
herein.

 

6. Other Terms Unchanged. The Note, as amended by this Amendment, remains and
continues in full force and effect, constitutes legal, valid, and binding
obligations of each of the parties, and is in all respects agreed to, ratified,
and confirmed. Any reference to the Note after the date of this Amendment is
deemed to be a reference to the Note as amended by this Amendment. If there is a
conflict between the terms of this Amendment and the Note, the terms of this
Amendment shall control. No forbearance or waiver may be implied by this
Amendment. Except as expressly set forth herein, the execution, delivery, and
performance of this Amendment shall not operate as a waiver of, or as an
amendment to, any right, power, or remedy of Lender under any Transaction
Document, as in effect prior to the date hereof.

 

 
2


--------------------------------------------------------------------------------




 

7. Headings. The headings contained in this Amendment are for reference purposes
only and do not affect in any way the meaning or interpretation of this
Amendment.

 

8. Counterparts. This Amendment may be executed in any number of counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one instrument. The parties hereto confirm that any electronic copy
of another party’s executed counterpart of this Amendment (or such party’s
signature page thereof) will be deemed to be an executed original thereof.

 

9. Further Assurances. Each party shall do and perform or cause to be done and
performed, all such further acts and things, and shall execute and deliver all
such other agreements, certificates, instruments and documents, as the other
party may reasonably request in order to carry out the intent and accomplish the
purposes of this Amendment and the consummation of the transactions contemplated
hereby.

 

[Remainder of page intentionally left blank]

 

 
3


--------------------------------------------------------------------------------




 

IN WITNESS WHEREOF, the undersigned have executed this Amendment as of the date
set forth above.

 

Outstanding Balance: $88,911.42

 

 

BORROWER:

         

PREMIER BIOMEDICAL, INC.

  By: /s/ William Hartman     Name: William Hartman     Title:  President       
   

LENDER:

 

TYPENEX CO-INVESTMENT, LLC

  By: Red Cliffs Investments, Inc., its Manager   By: /s/ John M. Fife John M.
Fife, President

 

 

4

--------------------------------------------------------------------------------

 

 